Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Response to Amendment
This Office Action is in response to Amendments filed on 07/13/2022, wherein Claims 1 and 11 have been amended, Claims 2-4, 12, and 13 have been cancelled. Claims 1, 5-11, and 14 are pending.

Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments with respect to claims 1-21, have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL R. McGuire, 2000, “Longitudinal Acceleration Test of Overhead Luggage Bins and Auxiliary Fuel Tank in a Transport Airplane Airframe Section, Part II” (hereinafter McGuire) in view of KR20100064561A to Yeong (hereinafter Yeong) and in further view of US20180370043 to Hashimoto et al. (hereinafter Hashimoto).

Regarding Claim 1:  McGuire discloses:
“A method for determining mechanical robustness of an overhead stowage bin for an aircraft” (Executive summary, page IX/X – “The purpose of the tests was to measure the structural response (i.e. mechanical robustness, added by examiner) of two overhead stowage bins … The data collected during these tests are used to gain an understanding of the impact response characteristics of the structure and interior items”), the method comprising: 
“accelerating the test body simulating hand luggage towards an impact surface of the overhead stowage bin at a predefined velocity relative to the impact surface using the robotic arm of the manipulator” (page 5 – “the test article (i.e. stowage bin, added by examiner) is initially at rest and the HYGE Shock Tester rapidly accelerates (i.e. accelerating the test body, added by examiner) the test article backwards. This rapid backwards acceleration produces an impulse similar to that of a rapid deceleration which would be experienced by an identical vehicle in a forward impact… Test article acceleration in controlled by a metering pin. The contour of the metering pin regulates the amount of gas flow from one side of the thrust piston to the other and thus allows control over the test article acceleration (i.e. creating the predefined velocity, added by examiner)”).
“repeatedly effecting an impact of the test body simulating hand luggage against an impact surface by the above steps” (page 5 – “facility uses a 24-inch-diameter HYGE Shock Tester (i.e. test body, added by examiner) to simulate the deceleration conditions of an impact by rapidly accelerating the test article in the opposite direction… Test article acceleration in controlled by a metering pin. The contour of the metering pin regulates the amount of gas flow from one side of the thrust piston to the other and thus allows control over the test article acceleration. By changing the pressures in the chambers of the cylinder the test article pulse magnitude and duration can be changed (i.e. predefined impact force, added by examiner)”; page 19 – “For bin A the peak reactive loads in the support brackets were seen at 102, 93, and 66 ms for the 6, 9, and 16-g tests respectively (i.e. repeated tests, added by examiner)”); and 
“investigating damage parameters of the overhead stowage bin” (page 15 – “Bin A experienced separation (i.e. damage parameter, added by examiner) from the airframe during test 3. The support rail, to which all three upper support brackets were attached, broke at all the frame section attachment points”).
McGuire is silent on “providing a manipulator having at least one axially movable robotic arm, coupling a test body simulating hand luggage to the robotic arm by a guiding device comprising a carrier part having a plate-shaped base portion and a connection portion transverse to the plate-shaped base portion, wherein the connection portion is attached to the robotic arm, and a linear guide track and being mounted to the carrier part configured to allow the test body simulating hand luggage to be guided relative to the robotic arm along the guide track by the guiding device, wherein the guiding device comprises an interlocking mechanism which, in a locking state, interlocks an attachment structure of the guiding mechanism in a stationary position relative to the carrier part, and the movement of the attachment structure of the guiding mechanism and the test body simulating hand luggage are mechanically blocked by the interlocking mechanism, bringing the robotic arm to a sudden stop, releasing the interlocking mechanism which interlocks the test body simulating hand luggage stationary relative to the carrier part before stopping the robotic arm, the test body simulating hand luggage impacting the impact surface once released, interlocking the test body simulating hand luggage relative to the carrier part using the interlocking mechanism, retracting the test body simulating hand luggage from the impact surface”.
However, Yeong discloses:
“providing a manipulator having at least one axially movable robotic arm” (Fig. 1, reference number 200 – robot arm; page 1, lines 17-21 – “The present invention relates to an apparatus for evaluating the durability of an automobile interior material, and more particularly, to an apparatus for evaluating the durability of an automobile interior material by repeatedly applying a load to an automobile interior material by an articulated robot arm.”);
“coupling a test body simulating hand luggage to the robotic arm by a guiding device comprising a carrier part attached to the robotic arm, and a linear guide track and being mounted to the carrier part configured to allow the test body simulating hand luggage to be guided relative to the robotic arm along the guide track by the guide device” (page 2, lines 64 - 67 – “the test jig includes a coupling part coupled to the tip of the articulated robot arm, a support part protruding integrally with the coupling part from one side of the coupling part, a guide bar mounted on the tip of the support part, and the tip of the guide bar”; (Fig. 5 - linear part between 332 and 334; page 5, lines 182 - 187 – “The coupling part 331, the support part 332 integrally protruding from the coupling part 331 from one side of the coupling part 331, and the guide bar 333 (i.e. linear quide track, added by examiner) mounted on the tip of the support part 332, and the guide bar It includes a locking part 334 coupled to the front end of the 333, a measurement sensor S for measuring a load is installed at the rear end of the guide bar 333”); 
“wherein the guiding device comprises an interlocking mechanism which, in a locking state, interlocks an attachment structure of the guiding mechanism in a stationary position relative to the carrier part” (page 5, lines 185 - 188 – “the guide bar It includes a locking part 334 coupled to the front end of the 333, … the locking part 334 is installed by the operation of the robot arm 200”; page 5, lines 195 – 197 – “locking portion 334 is coupled to the tip of the guide bar 333 . Here, the locking part 334 is for repeatedly applying tensile and compressive loads”), and 
“the movement of the attachment structure of the guiding mechanism and the test body simulating hand luggage are mechanically blocked by the interlocking mechanism” (page 6, lines 206-208 – “a compressive load is applied while the rear surface 334b of the locking part 334 is caught, and when the locking part 334 is retracted, a tensile load is applied while the front 334a of the locking part 334 is caught.);
“bringing the robotic arm to a sudden stop” (page 6, lines 206 - 212 – “a compressive load is applied while the rear surface 334b of the locking part 334 is caught (i.e. stopped, added by examiner), and when the locking part 334 is retracted, a tensile load is applied while the front 334a of the locking part 334 is caught. will lose. Therefore, by controlling the operation of the robot arm 200 so that the locking part 334 repeats forward and backward movements (interpreted as having a stop moment in between the forward and backward movements, added by examiner), a situation in which tensile and compressive forces are repeatedly applied to the door handle 12 or the map pocket 13 to be tested can be realized.”); and
“retracting the test body simulating hand luggage from the impact surface” (page 6, lines 207-208 – “when the locking part 334 is retracted, a tensile load is applied while the front 334a of the locking part 334 is caught. will lose.”).
Regarding the limitation “test body simulating hand luggage” – it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the test body simulating hand luggage to test the robustness of the airplane bin, since it is the purpose of such bin to carry the hand luggage.
Regarding the limitation “releasing an interlocking mechanism which interlocks the test body simulating hand luggage stationary relative to the carrier part before stopping the robotic arm, the test body simulating hand luggage impacting the impact surface once released”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release the test body before the robotic arm stops, so according to the Third Newton’s Law the test body will continue moving and will be able to apply the impact on the surface under test.
Regarding the limitation “interlocking the test body simulating hand luggage relative to the carrier part using the interlocking mechanism”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lock the test body after retracting to keep it in place and to prevent it from hitting the impact surface again.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining mechanical robustness of an overhead stowage bin for an aircraft, disclosed by McGuire, as taught by Yeong, in order to increase the capability of the testing of the inner parts of the closed cabin of the aircraft with the flexibility of the robotic arm and make the results of such testing more reliable.
	McGuire/Yeong combination is silent on:
“having a plate-shaped base portion and a connection portion transverse to the plate-shaped base portion, wherein the connection portion is attached to the robotic arm”.
	However, Hashimoto discloses:
“having a plate-shaped base portion and a connection portion transverse to the plate-shaped base portion, wherein the connection portion is attached to the robotic arm” (Fig. 6; para 0072 – “The base hand 5A according to this embodiment includes a platform 70 (i.e. plate-shaped base, added by examiner), an actuator 73 (interpreted as a connection portion transverse to the plate-shaped base portion, added by examiner) supported by the platform 70, and the pair of grip fingers 72 driven by the actuator 73.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining mechanical robustness of an overhead stowage bin for an aircraft, disclosed by McGuire/Yeong combination, as taught by Hashimoto, in order to strengthen the robotic arm and the guide connection and make it more stable and reliable.

        Regarding Claim 5:  The McGuire/Yeong combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Regarding the limitation “wherein impact cycle further comprises: pivoting the carrier part relative to the direction of gravity (G) such that the test body simulating hand luggage is moved back towards the robotic arm along the guide track into a retracted position after effecting the impact of the test body simulating hand luggage to the impact surface”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pivot the carrier part (and the test body attached to it) to be able to take the test body attached to the robotic arm outside the testing volume of the bin due to geometric constrains – everybody know that to take the case outside the bin, one should pivot it).

Regarding Claim 6:  The McGuire/Yeong combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Regarding the limitation “wherein the test body simulating hand luggage comprises a mass between 3 kg and 23 kg”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the mass of a test body being between 3 kg and 23 kg, since it is the most common weight of the carry-on item, that goes to the stowage bin and is in compliance with most airlines’ requirements for carry-on bags.

Regarding Claim 7:  The McGuire/Yeong combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Regarding the limitation “the test body simulating hand luggage comprises a volume between 15 dm3 and 70 dm3”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the volume of a test body being between 15 dm3 and 70 dm3 since it the most common size of the carry-on item and is in compliance with most airlines, requirements regarding carry-on bags.

Regarding Claim 8:  The McGuire/Yeong combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Regarding the limitation “wherein the test body simulating hand luggage is a hard-shelled suitcase”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a hard-shelled suitcase as a test body since it is easier to attach such item top the robotic arm and move it along guide track, than the soft surface item not having the specific shape.

Regarding Claim 9:  The McGuire/Yeong combination discloses the method according to Claim 1 (see the rejection for Claim 1).
McGuire further discloses:
“wherein the impact surface of the overhead stowage bin is formed by one of an inner surfaces of a wall defining an interior (I) of the overhead stowage bin, a surface of a lid for closing the overhead stowage bin, a surface of a stiffening frame of the overhead stowage bin, and a surface of an edge cover covering a front edge of a bottom wall of the overhead stowage bin” (Figs. 6 and 9; page 19 – “For bin A the peak reactive loads in the support brackets were seen at 102, 93, and 66 ms for the 6, 9, and 16-g tests respectively; page 15 – “Bin A experienced separation from the airframe during test 3. The support rail, to which all three upper support brackets were attached, broke at all the frame section attachment points”).

Regarding Claim 10: The McGuire/Yeong combination discloses the method according to Claim 1 (see the rejection for Claim 1).
McGuire further discloses:
“wherein investigating damage parameters of the overhead stowage bin comprises: capturing vibration characteristics of the overhead stowage bin at least after a predefined number of impacts and/or measuring geometric characteristics of the overhead stowage bin at least after a predefined number of impacts” (Table 14, page 26 – “A string potentiometer was attached to the aft side panel of each bin. These string potentiometers were to record longitudinal displacements (interpreted as geometric characteristics, added by examiner) during the tests. Longitudinal displacement as well as corresponding times for the bins are shown in table 14.”).  

Regarding Claim 11: McGuire discloses:
“A device for imparting mechanical load to an overhead stowage bin for an aircraft and having an impact surface” (page 5 – “facility uses a 24-inch-diameter HYGE Shock Tester (i.e. mechanical load, added by examiner) to simulate the deceleration conditions of an impact by rapidly accelerating the test article in the opposite direction… Test article acceleration in controlled by a metering pin.”; page 19 – “For bin A the peak reactive loads in the support brackets were seen at 102, 93, and 66 ms for the 6, 9, and 16-g tests respectively”).
McGuire is silent on the robotic device and on:
“a manipulator comprising at least one axially movable robotic arm; the guiding device comprising a carrier part having a plate-shaped base portion and a connection portion transverse to the plate-shaped base portion, wherein the carrier part includes a guide mechanism mounted thereto, a guiding device attached to one end of said at least one axially movable robotic arm, wherein the guide mechanism comprises a guide rail assembly defining a linear guide track, and an attachment structure for attaching a test body simulating hand luggage thereto, wherein the guiding device comprises an interlocking mechanism which, in a locking state, interlocks the attachment structure of the guiding mechanism in a stationary position relative to the carrier part, and the movement of the attachment structure of the guiding mechanism and the test body simulating hand luggage are mechanically blocked by the interlocking mechanism, and, in a released state, allows movement of the attachment structure along the guide track relative to the carrier part, wherein said manipulator is configured to accelerate and move the test body simulating hand luggage toward the impact surface and for the interlocking mechanism to release the attachment structure for the test body simulating hand luggage to impact the impact surface”.
However, Yeong discloses:
“a manipulator comprising at least one axially movable robotic arm” (page 1, lines 17-21 – “The present invention relates to an apparatus for evaluating the durability of an automobile interior material, and more particularly, to an apparatus for evaluating the durability of an automobile interior material by repeatedly applying a load to an automobile interior material by an articulated robot arm”); 
“a guiding device attached to one end of said at least one axially movable robotic arm” (page 2, lines 64 - 67 – “the test jig includes a coupling part coupled to the tip of the articulated robot arm, a support part protruding integrally with the coupling part from one side of the coupling part, a guide bar mounted on the tip of the support part, and the tip of the guide bar”);
“the guiding device comprising a carrier part, wherein the carrier part includes a guide mechanism mounted thereto” (page 2, lines 64 - 67 – “the test jig includes a coupling part coupled to the tip of the articulated robot arm, a support part protruding integrally with the coupling part from one side of the coupling part, a guide bar mounted on the tip of the support part, and the tip of the guide bar”);
“wherein the guide mechanism comprises a guide rail assembly defining a linear guide track, and an attachment structure for attaching a test body simulating hand luggage thereto” (page 5, lines 182 – 188: “The coupling part 331, the support part 332 integrally protruding from the coupling part 331 from one side of the coupling part 331, and the guide bar 333 (i.e. guide rail, added by examiner) mounted on the tip of the support part 332, and the guide bar It includes a locking part 334 (i.e. attachment structure, added by examiner) coupled to the front end of the 333 … and the locking part 334 is installed by the operation of the robot arm 200”);
“wherein the guiding device comprises an interlocking mechanism which, in a locking state, interlocks the attachment structure of the guiding mechanism in a stationary position relative to the carrier part” (page 5, lines 185 - 188 – “the guide bar It includes a locking part 334 coupled to the front end of the 333, … the locking part 334 is installed by the operation of the robot arm 200”; page 5, lines 195 – 197 – “locking portion 334 is coupled to the tip of the guide bar 333 . Here, the locking part 334 is for repeatedly applying tensile and compressive loads”), and, 
“the movement of the attachment structure of the guiding mechanism and the test body simulating hand luggage are mechanically blocked by the interlocking mechanism” (page 6, lines 206-208 – “a compressive load is applied while the rear surface 334b of the locking part 334 is caught, and when the locking part 334 is retracted, a tensile load is applied while the front 334a of the locking part 334 is caught.);
“in a released state, allows movement of the attachment structure along the guide track relative to the carrier part” (page 6, lines 207-208 – “when the locking part 334 is retracted (interpreted as released, added by examiner), a tensile load is applied while the front 334a of the locking part 334 is caught. will lose (i.e. movement is allowed, added by examiner)”);  
“wherein said manipulator is configured to accelerate and move the test body simulating hand luggage toward the impact surface” (page 5 – “the test article (i.e. stowage bin, added by examiner) is initially at rest and the HYGE Shock Tester rapidly accelerates (i.e. accelerating the test body, added by examiner) the test article backwards. This rapid backwards acceleration produces an impulse similar to that of a rapid deceleration which would be experienced by an identical vehicle in a forward impact… Test article acceleration in controlled by a metering pin. The contour of the metering pin regulates the amount of gas flow from one side of the thrust piston to the other and thus allows control over the test article acceleration (i.e. creating the predefined velocity, added by examiner)”) and
“for the interlocking mechanism to release the attachment structure for the test body simulating hand luggage to impact the impact surface”.
Regarding the limitation “for the interlocking mechanism to release the attachment structure for the test body simulating hand luggage to impact the impact surface”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to release the test body before the robotic arm stops, so according to the Third Newton’s Law the test body will continue moving and will be able to apply the impact on the surface under test.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining mechanical robustness of an overhead stowage bin for an aircraft, disclosed by McGuire, as taught by Yeong, in order to increase the capability of the testing of the inner parts of the closed cabin of the aircraft with the flexibility of the robotic arm and make the results of such testing more reliable.
McGuire/Yeong combination is silent on:
“having a plate-shaped base portion and a connection portion transverse to the plate-shaped base portion”.
	However, Hashimoto discloses:
“having a plate-shaped base portion and a connection portion transverse to the plate-shaped base portion” (Fig. 6; para 0072 – “The base hand 5A according to this embodiment includes a platform 70 (i.e. plate-shaped base, added by examiner), an actuator 73 (interpreted as a connection portion transverse to the plate-shaped base portion, added by examiner) supported by the platform 70, and the pair of grip fingers 72 driven by the actuator 73.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining mechanical robustness of an overhead stowage bin for an aircraft, disclosed by McGuire/Yeong combination, as taught by Hashimoto, in order to strengthen the robotic arm and the guide connection and make it more stable and reliable.

Regarding Claim 14:  The McGuire/Yeong combination discloses the robotic device according to Claim 11 (see the rejection for Claim 11).
McGuire further discloses:
“A system for determining mechanical robustness an overhead stowage bin for an aircraft” (page 5 – “The tests were conducted at the Transportation Research Center Inc.’s Impact Simulator Facility in East Liberty, Ohio. This facility uses a 24-inch-diameter HYGE Shock Tester to simulate the deceleration conditions of an impact by rapidly accelerating the test article in the opposite direction.”; page 6 – “The test article was instrumented with accelerometers, string potentiometers, and strain gages.”), comprising:
“a holding frame comprising attachment interfaces for attaching the overhead stowage bin” (Fig. 6 – Bin A support bracket locations; page 5 – “The test article was mounted in a steel frame and the steel frame was attached to the test facility sled. The steel frame was fabricated in a manner to minimize any effect on load paths between the fuselage and the overhead stowage bins, fuel tank, and fuselage floor.”); 
“a measuring device for measuring physical quantities characterizing a damage parameter of the overhead stowage bin” (page 6 – “The test article was instrumented with accelerometers, string potentiometers, and strain gages. Accelerometers were located on the fuselage, sled, overhead bins, and auxiliary fuel tank and were used to record acceleration in the longitudinal (X), lateral (Y), or vertical (Z) directions.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20180319022 to Yoshimura et al. (hereinafter Yoshimura) discloses the robot, including a robot arm and a connector that is provided in the base.
US20050040287 to Stephan et al. (hereinafter Stephan) discloses the overhead luggage container, comprising the reinforcing structure, which is connected to the container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/LYUDMILA ZAYKOVA-FELDMAN/                                                                            Examiner, Art Unit 2865

                                                                            /ALEXANDER SATANOVSKY/                                                                            Primary Examiner, Art Unit 2863